DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Objections
The claims (1-7) are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yoon (US Patent Application Publication No. 2002/0022530).
Regarding claim 1, Yoon discloses a putting exerciser (see abstract and see the component assembly of elements contained in main body 140 as shown in Figures 3- 4), the exerciser comprising: sensor installation units provided to be spaced apart from and face each other in a direction parallel to a traveling direction of a golf ball (the assembly of elements 166a and 166b shown as 166 in figure 6 & 162b & 162a and 163L & 163R as shown in Figure 4); a radiation unit for radiating light or a light receiving unit in a first sensor installation unit (the two strip elements in which sensors 166 are positioned as shown in Figure 6 and the container 140 that accommodates additional sensors are considered as installation units), i.e., one of the sensor installation units; a light receiving unit (166b and 162d); a speed detection unit (the algorithm processor 170 as discussed in paragraph 36) for detecting a speed of the golf ball (B) by checking a moment the golf ball passes when the golf ball is putted as the light radiated from the radiation unit (162c and 166) is received by the light receiving unit (see abstract, paragraph 36-39 and see claim 1. 162d is a light receiving unit); a position measurement unit (166 as shown in Figure 3) for measuring a position of the golf ball (160 in combination with 170); an operation control unit (170) for performing calculation to detect an initial position value of the golf ball measured by the position measurement unit (when the ball “B” is at a position wherein element 162a is positioned as shown in Figure 4 is considered as an initial position) and a moving speed and a moving distance of the golf ball measured through the speed detection unit (see abstract, see paragraphs 36, 39); and a storage unit for storing the measured speed and distance of the golf ball (171 see also paragraphs 41-44).
Regarding the intended use set forth in the preamble (the putting exerciser for evaluating a “tempo of a putter”), the training device is capable of being used to evaluate a tempo of a putter if so desired. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.
Regarding claims 2-3, wherein the radiation unit (166) includes a radiation unit for radiating light to detect the initial position of the golf ball (any one of the light transmitter 166a); a second radiation unit  for radiating light to detect the speed of the golf ball (any other of elements 166a); and a third radiation unit  for radiating light to detect the hitting speed and tempo of the putter moving behind the golf ball to hit the golf ball (any other one elements 166a), and the light receiving unit (the strip in which elements 166a are positioned as shown in Figure 6) includes: a first light receiving unit installed to face the first radiation unit to receive the light radiated from the first radiation unit (any one of element 166b); a second light receiving unit installed to face the second radiation unit  to receive the light radiated from the second radiation unit (any one of element 166b); and a third light receiving unit installed to face the third radiation unit to receive the light radiated from the third radiation unit (any one of element 166b). Any one of elements 166a can be considered as a 31st radiation unit and as a 32nd radiation unit spaced apart as recited. As shown in Figure 6, multiple light radiating units (166a) and multiple light receiving units (166b). Each light radiating unit is positioned opposite to each receiving unit as recited. Since all the sensors are connected to the processor of the device (170) as shown in Figure 3, the recited intended use in this claim are capable of being met. See Figure below to see how examiner is interpreting the recited features in the claims. Applicant is not claiming a process. Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.


    PNG
    media_image1.png
    686
    389
    media_image1.png
    Greyscale
[AltContent: textbox (Radiation unit)][AltContent: textbox (Combination of these 2 light receiving units are considered as 3rd light receiving unit)][AltContent: textbox (Light receiving  unit)][AltContent: textbox (Combination of these 2 radiation units are considered as third radiation unit)][AltContent: textbox (2nd Radiation unit)][AltContent: textbox (2nd Light receiving  unit)][AltContent: textbox (1st Radiation unit)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Position measurement unit, control unit, speed detection unit, storage unit enclosed in main body 140)][AltContent: textbox (1st light receiving  unit)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Kim (US Patent Application Publication No. 2006/0014589).
Yoon does not disclose time being detected through the radiation units and tempo being measured by the backswing and downswing of the club as recited in the claims. Kim discloses all the recited features including time detection and speed of the club (see Figures 1-7. For example figure 5 discloses t1 and t2 as SS51 and S52 as recited and the calculation unit calculating speed disclosing the speed formula as recited in claim 5 as S53). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the Yoon device with the capability of time detection and measure of tempo as recited so the device of Yoon so that the user could determine the swing temp that is most suitable for himself/herself as disclosed in paragraph 63 of the Kim reference.


Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        2006